Citation Nr: 9927581	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  94-16 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased disability evaluation for a low 
back disorder currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Elizabeth Marlowe, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from July 1966 to 
November 1969.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in August 1996.  This appeal originates 
from a decision dated in April 1993, by the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO).  
During the pendency of this appeal, the appellant relocated 
his residence to South Carolina and the Columbia RO has 
assumed jurisdiction over this case.



FINDINGS OF FACT

1.  In August 1996, the Board determined that additional 
development was necessary to evaluate the nature and extent 
of the appellant's service-connected low back disorder.

2.  Pursuant to the August 1996 remand, the appellant was 
scheduled for a VA examination in February 1999.  
Documentation within the claims folder indicates that the 
appellant failed to report for that examination.

3.  Records received from the Social Security Administration 
consisting essentially of outpatient treatment reports or 
hospitalization reports for unrelated disorders are not found 
to be of sufficient detail to adequately portray the nature 
and severity of the appellant's low back disability.

4.  There is no evidence of record of "good cause" which 
would excuse the appellant's failure to report for the above 
VA examination.



CONCLUSION OF LAW


The appellant's claim for an increased disability evaluation 
for a low back disorder is denied due to his failure to 
report without good cause, for the VA examination scheduled 
in February 1999.  38 C.F.R.§§ 3.1(q), 3.655(b) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that in August 1996 the Board determined 
that additional medical development was necessary to 
accurately evaluate the current nature and severity of the 
appellant's low back disability.  It was further noted that 
comment from the examiner was necessary in view of the 
intervening motor vehicle accident in April 1976 and whether 
there were any residuals from that accident and if so, 
whether they could be disassociated from the service-
connected status post fusion of L5-S1.  

In response to the Board's request, the appellant was 
scheduled for a VA examination in February 1999.  However, he 
failed to report for that examination.  While the record 
reflects that he relocated his residence from Georgia to 
South Carolina during the pendency of this appeal, there is 
no indication within the record that there was any difficulty 
with the new address provided by the appellant.  

There has been no correspondence with the appellant since 
September 1998.  Consequently, there has been no offering of 
evidence to confirm "good cause" for his failure to report 
for the scheduled examination.  

In view of the above, the Board concludes that the current 
level of severity of the service-connected low back disorder 
cannot be determined without an updated examination.  
Pursuant to 38 C.F.R. § 3.655(b), when a claimant fails to 
report for an examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.

Accordingly, the appellant's claim to an increased disability 
evaluation for a low back disorder is denied. 


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

